In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-15-00110-CR


                                  EDDIE SAPIEN, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                       Potter County, Texas
                Trial Court No. 69,806-E, Honorable Douglas Woodburn, Presiding

                                        September 9, 2015

                                 MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Eddie Sapien, appellant, appeals his conviction for aggravated robbery.

Appellant pled guilty without the benefit of a plea agreement. Testimony was heard by

the trial court and punishment was assessed at eight years in prison.                      Appellant’s

counsel has filed a motion to withdraw, together with an Anders1 brief, wherein he

certifies that, after diligently searching the record, he has concluded that the appeal is

without merit. Along with his brief, he has filed a copy of a letter sent to appellant

      1
          See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
informing him of counsel’s belief that there was no reversible error and of appellant’s

right to file a pro se response. So too did he represent that the appellate record was

provided to appellant. By letter dated July 22, 2015, this court also notified appellant of

his right to file his own brief or response by August 21, 2015, if he wished to do so. To

date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included 1) any error in the indictment and 2)

the sufficiency of the evidence to support the conviction. However, he then explained

why the issues lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). After doing so, we concurred with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.2



                                                                 Brian Quinn
                                                                 Chief Justice



Do not publish.




       2
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    2